UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-6941



FELIX ORIAKHI,

                                            Plaintiff - Appellant,

          versus

DOUGLAS BIALESE, Drug Enforcement Agent;
ANTHONY CANNAVALE, DEA; ROBERT HARDING, AUSA;
U. S. DRUG ENFORCEMENT AGENCY,

                                           Defendants - Appellees.




                            No. 95-8601



FELIX ORIAKHI,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                             Defendant - Appellee.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-93-3574-K, CA-95-1396-K, CR-90-72-K)
Submitted:   May 16, 1996                 Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Felix Oriakhi appeals the district court's denials of his

motions for return of property. We have reviewed the record and the

district court's opinions and find no reversible error. As to

Appeal No. 95-6941, we affirm on the reasoning of the district

court. Oriakhi v. Bialese, No. CA-93-3574-K (D. Md. June 6, 1995).
     As to Appeal No. 95-8601, we affirm substantially on the

reasoning of the district court. Oriakhi v. United States, Nos. CR-
90-72-K; CA-95-1396-K (D. Md. Dec. 22, 1995). While we find that

Oriakhi's claim for return of property is more properly construed

as a motion pursuant to Fed. R. Crim. P. 41(e), we affirm the
district court's denial of relief on this claim on the grounds of

res judicata and/or collateral estoppel. As for Oriakhi's claims

regarding double jeopardy and sentencing, we affirm the district
court's determination that such claims are more properly brought

pursuant to 28 U.S.C. § 2255 (1988). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3